Citation Nr: 0702386	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  04-34 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial, compensable disability rating 
for gastritis.

2.  Entitlement to an initial disability rating in excess of 
10 percent for plantar fasciitis of the left foot.

3.  Entitlement to an initial disability rating in excess of 
10 percent for plantar fasciitis of the right foot.

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to service connection for a right hip 
disability.

6.  Entitlement to service connection for a right knee 
disability. 




REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from June 2000 to August 
2000, and from September 2001 to May 2002; she also had prior 
unverified service.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 decision of the RO that, in part, 
granted service connection for gastritis, and for plantar 
fasciitis of each foot; and denied service connection for 
lower back pain, right hip pain, and right knee pain.  The 
veteran appealed for higher initial disability ratings, and 
for service connection for each disability.

The issues of service connection for a low back disability, a 
right hip disability, and a right knee disability are 
addressed in the REMAND portion of the decision below; and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period from May 18, 2002, to June 1, 2005, the 
veteran's plantar fasciitis of each foot has been manifested, 
primarily, by complaints of pain, tenderness, and limitation 
of motion of the ankle and great toe; painful motion, 
functional impairment, ankylosis, or marked deformity has not 
been demonstrated.

2.  For the period from June 2, 2005, the veteran's plantar 
fasciitis of each foot has been manifested, primarily, by 
complaints of pain, limitation of motion of the ankle and 
great toe, painful motion, flare-ups, and tenderness; 
together, these symptoms produce functional impairment 
comparable to no more than moderately severe injury of each 
foot.

3.  Since the effective date of service connection, the 
veteran's gastritis has been manifested by occasional nausea, 
vomiting, and diarrhea; chronic gastritis with small nodular 
lesions or other symptoms productive of impaired health are 
not demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for initial disability evaluations in excess 
of 10 percent for plantar fasciitis of each foot, for the 
period from May 18, 2002, to June 1, 2005, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.7, 4.40, 4.44, 4.45, 4.57, 4.59, 4.71a, Diagnostic 
Codes 5003, 5020, 5284 (2006).

2.  The criteria for disability evaluations of 20 percent for 
plantar fasciitis of each foot, for the period from June 2, 
2005, have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.44, 4.45, 4.57, 
4.59, 4.71a, Diagnostic Code 5284 (2006).

3.  The criteria for an initial, compensable disability 
evaluation for gastritis have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.114, 
Diagnostic Code 7307 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through October 2002 and November 2006 letters, the RO 
notified the veteran of elements of service connection, the 
evidence needed to establish each element, and evidence of 
increased disability.  These documents served to provide 
notice of the information and evidence needed to substantiate 
the claims.

VA's letters notified the veteran of what evidence she was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed her that it would make reasonable 
efforts to help her get evidence necessary to support her 
claims, particularly, medical records, if she gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The letters 
requested that she provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which she was treated, and notified her that VA 
would request such records on her behalf if she signed a 
release authorizing it to request them.

Each of the letters asked her if she had any additional 
evidence to submit, and thereby put her on notice to submit 
information or evidence in her possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The October 2002 document meeting the VCAA's notice 
requirements was provided to the veteran before the rating 
action on appeal.  Accordingly, there was no prejudice to the 
veteran in issuing the section 5103(a) notice.  Each of her 
claims was fully developed and re-adjudicated by an agency of 
original jurisdiction after notice was provided.  Mayfield v. 
Nicholson.

The veteran submitted no additional evidence following 
issuance of the November 2006 letter; hence, no re-
adjudication followed, and no supplemental statement of the 
case (SSOC) was issued.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The November 2006 letter provided the veteran with notice as 
to how VA assigns a disability rating and an effective date 
for any award of increased benefits on appeal for service-
connected disabilities.  The Board finds no prejudice to the 
veteran in proceeding with a denial of the claims, as 
concluded below, because any question as to the appropriate 
disability rating and effective date to be assigned is 
rendered moot.  She had previously received all required 
notice regarding service connection, as well as the 
applicable rating criteria for increased disability ratings. 
The claims denied obviously do not entail the setting of a 
new disability rating or an effective date.  For any claim 
that is granted, a disability rating and effective dates will 
be set in future decisions by the RO.  Accordingly, the 
veteran is not harmed by any defect with regard to these 
elements of the notice.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
outpatient treatment records, and has arranged for the 
veteran to undergo VA examinations in connection with the 
claims decided on appeal, reports of which are of record.

While the current record might not include all of the 
veteran's service medical records, given the nature of the 
claims for higher disability ratings, the evidence already of 
record, and the basis for any denials, as indicated below, 
the Board finds that such records are not dispositive of the 
appeal; hence, the omission of those records does not 
prejudice the veteran.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).

II.  Higher Initial Disability Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where the question for 
consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2006), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

A.  Gastritis

Service connection has been established for gastritis.  A 
noncompensable disability rating has been assigned under 
Diagnostic Codes 7399-7307, pertaining to hypertrophic 
gastritis.  A hyphenated diagnostic code reflects a rating by 
analogy (see 38 C.F.R. §§ 4.20 and 4.27).

Pursuant to Diagnostic Code 7307, a 10 percent evaluation is 
assigned for chronic hypertrophic gastritis, with small 
nodular lesions and symptoms.  A 30 percent evaluation is in 
order for multiple small eroded or ulcerated areas and 
symptoms.  A 60 percent evaluation is warranted for severe 
hemorrhages, or large ulcerated or eroded areas.  38 C.F.R. 
§ 4.113, Diagnostic Code 7307.

During a November 2002 VA examination, the veteran reported 
occasional nausea and vomiting, occasional diarrhea, but no 
constipation.  Her history revealed no colicky pain or 
distention.  Examination revealed no specific sign for any 
ulcer disease, no signs of anemia, and no evidence of pain or 
tenderness.  The veteran's weight had been stable. X-rays 
taken of the veteran's upper gastrointestinal system were 
essentially negative.

The report of a June 2005 VA examination reflects the 
veteran's medical history of having been given all sorts of 
nonsteroidal anti-inflammatory medications for treatment of 
her plantar fasciitis.  She then developed epigastric burning 
pain, heart burns, and acid reflux.  Therapy was started with 
other medications.  Current examination revealed no 
gastroesophageal reflux disease.  

In this case, the evidence shows mild signs or symptoms of 
gastritis in November 2002, and no symptoms of gastritis in 
June 2005.  There are no signs or symptoms of chronic 
gastritis with small nodular lesions at any time to warrant a 
compensable evaluation under Diagnostic Code 7307.

Given the lack of clinical findings of chronic gastritis, the 
evidence does not warrant a compensable disability rating at 
any time.  Hence, staged ratings, pursuant to Fenderson, are 
not applicable. 38 C.F.R. §§ 4.7, 4.21 (2006).

B.  Plantar Fasciitis of Each Foot

Service connection has been established for plantar fasciitis 
of each foot.  Each foot is separately rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5020, as 
synovitis.

Pursuant to Diagnostic Code 5020, synovitis is evaluated on 
the basis of limitation of motion of affected parts, as 
arthritis, degenerative.  38 C.F.R. § 4.71a.

As previously noted, degenerative joint disease is evaluated 
on the basis of limitation of motion.  Diagnostic Code 5003.  
The standard ranges of motion of the ankle are 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II.

Pursuant to Diagnostic Code 5271, moderate limitation of 
motion of an ankle warrants a 10 percent evaluation.  A 
20 percent rating requires marked limitation of motion, and 
is the maximum rating under this diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.

Alternatively, the veteran's plantar fasciitis could be 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5284, as a 
foot injury.  Moderate residuals of foot injuries warrant a 
10 percent evaluation. A 20 percent rating requires 
moderately severe residuals. Severe residuals of foot 
injuries warrant a 30 percent evaluation. A 40 percent 
evaluation requires that the residuals be so severe as to 
result in actual loss of use of the foot. 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.

The terms "moderate" and "severe" are not defined by 
regulation; however, the overall regulatory scheme 
contemplates a 10 percent rating in cases of ankylosis in 
good weight bearing position, or problems so disabling that 
there is atrophy, disturbed circulation and weakness (10 
percent being a minimum rating), or where there is inward 
bowing of the tendo achillis with pain on manipulation and 
use, or definite tenderness with dorsiflexion of the great 
toe and limitation of dorsiflexion of the ankle; a 30 percent 
rating is contemplated in cases of marked deformity.   See 38 
C.F.R. § 4.71a, Diagnostic Codes 5276, 5277, 5278.  

During the November 2002 VA examination, the veteran reported 
bilateral heel pain when she awakened and placed her feet on 
the ground, and that the pain diminished somewhat as she 
walked in the morning, but remained all day.  She reported 
frequent pain and swelling of both feet, mostly at heels and 
ankles, and complained of bilateral first toe anterior 
posterior metatarsophalangeal joint pain.  Range of motion of 
each ankle was to 20 degrees on dorsiflexion, and to 45 
degrees on plantar flexion.  Range of motion of the first 
metatarsophalangeal was to 45 degrees on dorsiflexion and on 
plantar flexion.  The examiner found no additional limitation 
of motion due to pain, fatigue, weakness, or lack of 
endurance; there was tenderness to palpation.  The veteran 
did not use special shoes or orthopedic shoes, and had no 
hammertoes, high arch, claw foot, or other deformities.

In June 2005, the range of motion of each ankle was to 15 
degrees on dorsiflexion, and to 30 degrees on plantar 
flexion.  Painful motion was noted on the last degree of 
measured motion.  The June 2005 examiner found additional 
limitation of motion by pain and fatigue, following 
repetitive use of the ankles and feet.  The veteran also 
reported flare-ups of pain on four or five occasions per 
month, which lasted for two days and caused functional 
impairment-namely, the veteran could not walk and had to be 
on complete bed rest.  The examiner also noted moderate to 
severe tenderness to palpation on both feet.  There was 
bilateral hallux valgus deformities with a 20 degree 
angulation.  Range of motion of the first metatarsophalangeal 
joint of each foot was from 0 to 60 degrees.

X-rays of each foot revealed hallux valgus deformity and mild 
degenerative joint disease.

The evidence reflects that the veteran has persistent pain in 
her feet, and limited and painful motion.  Pain is a factor 
that must be considered when making a disability rating 
decision involving the musculoskeletal system.  Smallwood v. 
Brown, 10 Vet. App. 93, 98-99 (1997); 38 C.F.R. §§ 4.40, 
4.45, 4.59.  The Board has carefully considered the veteran's 
statements to the effect that she has functional impairment 
in both feet from pain that interferes with her ability to 
stand or walk during extended periods of time. 38 C.F.R. §§ 
4.10, 4.40, 4.41, 4.44, 4.45, 4.59.

The Board notes that, prior to the June 2005 VA examination, 
the evidence reflects no more than moderate limitation of 
motion of each foot.  The November 2002 examiner found no 
additional limitation of motion due to functional factors, 
and no additional impairment beyond that contemplated in the 
currently assigned 10 percent disability rating for each 
foot.

Beginning with the report of the June 2005 VA examination, 
there has been objective evidence of moderate limitation of 
motion of each foot, as well as painful motion at the 
extremes measured, additional functional impairment due to 
pain, and definite tenderness with dorsiflexion of each ankle 
and great toe.  X-rays also revealed valgus deformity and 
mild degenerative joint disease.  

Given these clinical findings, and with consideration of 
functional loss due to pain and other factors, pursuant to 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 
(1995), the plantar fasciitis of each foot, since the June 2, 
2005 VA examination, more nearly approximates the criteria 
for a 20 percent evaluation under Diagnostic Code 5284 as 
moderately severe residuals of foot injury.

There is no evidence of ankylosis, marked deformity, or of 
severe residuals to warrant a disability rating for plantar 
fasciitis of each foot in excess of 20 percent under any 
diagnostic code.  

Here, staged ratings, pursuant to Fenderson, are applicable. 
38 C.F.R. §§ 4.7, 4.21 (2006).

  C.  Extraschedular Consideration

There is no showing that the veteran's service-connected 
disabilities have resulted in so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  

In this regard, the Board notes that the veteran's 
disabilities have not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
ratings), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  The veteran has not reported 
any economic impact from the disabilities. There is no 
evidence of recent hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  



	(CONTINUED ON NEXT PAGE)




ORDER

Initial disability evaluations in excess of 10 percent for 
plantar fasciitis of each foot, for the period from May 18, 
2002, to June 1, 2005, are denied.

Disability evaluations of 20 percent for plantar fasciitis of 
each foot, for the period from June 2, 2005, are granted.

An initial, compensable disability evaluation for gastritis 
is denied.


REMAND

The veteran contends that service connection for a low back 
disability, a right hip disability, and a right knee 
disability is warranted on the basis that she injured her 
back, hip, and knee in service while using crutches and 
falling on stairs in 2002.

The Board notes that the claims file contains only a few 
service medical records. 

Upon further review of the record, it appears that a response 
to the RO's initial October 2002 request for the veteran's 
service medical records, indicates that the veteran was 
assigned to a United States Army Reserve (USAR) Troop Program 
Unit, and suggested that the request for records be directed 
to the USAR Unit.   
  
Under these circumstances, the Board finds that the RO or the 
AMC should make another attempt to obtain the veteran's 
complete service medical records from the USAR Unit.  These 
records are essential to the veteran's claims for service 
connection.  See 38 U.S.C.A. § 5103.

A May 1999 letter from the service department reflects that 
the veteran was listed among those soldiers whose claimed 
medical conditions would not allow them to participate in the 
annual "APFT."  The veteran's claimed medical condition is 
shown as knees.

Recent medical records include diagnoses of chronic low back 
pain and right hip pain.

Under these circumstances, the Board finds that an orthopedic 
examination is needed to determine whether the veteran has 
each of the claimed disabilities; and if so, whether each of 
the claimed disabilities had its onset during service or is 
related to her active service, or to a service-connected 
disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) 
(2006).  

In July 2002, the veteran reported that she had received 
treatment for her lower back, hip, and knee pain in April 
2002 from Dr. Seth Schweitzer in Colonial Heights, Virginia.  
The claims folder does not contain those records.  Prior to 
arranging for further examination, the RO or AMC should 
specifically seek the veteran's authorization for release of 
the medical records.  38 U.S.C.A. § 5103A(b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  The AMC or RO should undertake 
appropriate action to obtain the 
veteran's complete service medical 
records from the USAR Unit.  The AMC or 
RO should send a copy of each of the 
veteran's separation documents with the 
request.  All records and/or responses 
received should be associated with the 
claims file.    

2.  The AMC or RO should ask the veteran 
for any information needed, including 
USAR Unit and address, to obtain the 
records requested in the preceding 
paragraph.

3.  The AMC or RO should request 
authorization from the veteran to obtain 
all records of private medical treatment 
for a low back disability, a right hip 
disability, and a right knee disability 
for the period from January 2002 to the 
present-specifically, from 
Dr. Seth Schweitzer in Colonial Heights, 
Virginia. 

4.  The AMC or RO should afford the 
veteran a VA orthopedic examination to 
identify all current disability 
underlying the veteran's current 
complaints of low back pain, right hip 
pain, and right knee pain; and to 
determine whether it is at least as 
likely as not (50 percent probability or 
more) that any such disability is the 
result of disease or injury incurred or 
aggravated during service, to 
specifically include the in-service fall 
while on crutches as reported by the 
veteran. 

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the examination 
report or an addendum, should reflect 
consideration of the file.

If the veteran fails to report to any 
scheduled examination(s), the RO or AMC 
should obtain and associate with the 
claims file a copy(ies) of any notice(s) 
of the examination(s) sent to the veteran 
by the pertinent VA medical facility.  
The veteran is advised that failure 
without good cause to report for a 
scheduled examination could result in the 
denial of his claims.

5.  After completing the requested 
actions and ensuring that all opinions 
are of record, the RO or AMC should 
readjudicate the claims on appeal.  If 
the benefits sought remain denied, the RO 
or AMC must furnish a supplemental 
statement of the case (SSOC), before 
returning the case to the Board, if 
otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


